Name: Council Regulation (EEC) No 2001/83 of 2 June 1983 amending and updating Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and also amending and updating Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  labour market
 Date Published: nan

 6 22 . 8 . 83Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2001 / 83 of 2 June 1983 amending and updating Regulation (EEC) No 1408 / 71 on the application of social security schemes to employed persons , to self-employed persons and to members of their families moving within the Community and also amending and updating Regulation (EEC) No 574 / 72 laying down the procedure for implementing Regulation (EEC) No 1408 / 71 THE COUNCIL OF THE EUROPEAN COMMUNITIES , lation (EEC) No 1408 / 71 contains a new Annex I ; whereas , consequently , the other Annexes have been renumbered ; whereas account should be taken of this with reference to the amendments made by Regulation (EEC) No 2793 / 81 ; whereas , in addition , it shall be indicated whether or not these amendments also relate to self-employed persons ; whereas such is the case for the provisions referred to in the second indent of Article 1 ( 2 ) ( 6 ) ( b ) and the second indent of Article 1 ( 2 ) ( 6 ) (g ) of Regulation (EEC) No 2793 / 81 ; Whereas , in the Italian version of Regulations (EEC ) No 1408 / 71 and (EEC) No 574 / 72 , it is more appro ­ priate to use the expression 'lavoratori subordinati' rather than 'lavoratori salariati ' and 'lavoratori auto ­ nomi' rather than 'lavoratori non salariati'; Whereas , consequently , the necessary amendments should be made to Regulations (EEC) No 1408 / 71 and (EEC) No 574 / 72 ; Having regard to the Treaty establishing the European Economic Community , and in particular Articles 2 , 7 , 51 and 235 thereof, Having regard to the proposal from the Com ­ mission (*), Having regard to the opinion of the European Parlia ­ ment ( 2 ), Whereas Regulation (EEC) No 1390 / 81 ( 3 ) extended to self-employed persons and members of their families Regulation (EEC) No 1408 / 71 (4 ) on the application of social security schemes to employed persons and their families moving within the Community ; Whereas Regulation (EEC) No 3795 / 81 ( s ) extended to self-employed persons and members of their families Regulation (EEC) No 574 /72 ( 6 ) laying down the procedure for implementing Regulation (EEC) No 1408 / 71 ; Whereas these extensions entered into force on 1 July 1982 ; whereas , between the adoption of Regulation (EEC) No 1390 / 81 and 1 July 1982 , Regulation (EEC) No 2793 / 81 ( 7 ) also amended Regulations (EEC) No 1408 / 71 and (EEC) No 574 / 72 ; Whereas these amendments have been incorporated in the text of Regulation (EEC) No 1408 /71 in the version that was valid on the date of the adoption thereof; whereas , consequently , no account has been taken of the amendments included in Regulation (EEC) No 1390 / 81 ; Whereas , in particular , as a consequence of the coming into force of Regulation (EEC) No 1390 / 71 , Regu Whereas , it is necessary to make amendments to para ­ graph 1 of Section C of Annex 2 and to paragraphs 2 and 3 of Section C of Annex 10 to Regulation (EEC ) No 574 / 72 ; Whereas , for purposes of clarity it is necessary to update Regulations (EEC) No 1408 / 71 and (EEC ) No 574 / 72 , as last amended by Regulation (EEC) No 2000 / 83 ( 8 ), in their entirety ; whereas , for that purpose , not only those sections that are amended ?s of 1 July 1982 but also those sections that have already been amended and the unchanged sections should be included in a single text ; Whereas Annexes 1 , 4 , 5 , 6 , 7 and 8 to Regulation (EEC) No 574 / 72 were updated by Regulations (EEC ) No 2474 / 82 ( 9 ) and (EEC) No 799 / 83 ( 10 ); whereas these updated Annexes should , for practical reasons , be included with all the provisions of Regulations (EEC) No 1408 / 71 and (EEC ) No 574 / 72 in a single text to enter into force on 1 July 1982 ;(&gt;) OJ No C 27 , 2 . 2 . 1983 , p. 3 . ( 2 ) OJ No C 161 , 20 . 6 . 1983 , p. 17 . ( 3 ) OJ No L 143 , 29 . 5 . 1981 , p . 1 . (&lt;) OJ No L 149,5 . 7 . 1971 , p . 2 . ( 5 ) OJ No L 378 , 31 . 12 . 1981 , p . 1 ( «) OJ No L 74 , 27 . 3 . 1972 , p . 1 . ( 7 ) OJ No L 275 , 29 . 9 . 1981 , p . 1 . ( 8 ) See page 1 of this Official Journal . ( 9 ) OJ No L 266 , 15 . 9 . 1982 , p. 1 . ( 10 ) OJ No L 89 , 7 . 4 . 1983 , p. 15 . 22 . 8 . 83 Official Journal of the European Communities 7 Article 2Whereas finally , for practical reasons , it is necessary to amend the detailed rules for extending to self-employed persons agreements referred to in Article 3 of Regula ­ tion (EEC) No 1390 / 81 P ), The title , the contents and the provisions of Regulation (EEC) No 574 / 72 shall be replaced by the text appear ­ ing in Annex II . HAS ADOPTED THIS REGULATION: Article 3 Article 1 The title, the contents and the provisions of Regulation (EEC) No 1408 / 71 shall be replaced by the text appearing in Annex I. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 2 June 1983 . For the Council The President N. BLÃ M (') OJ No L 143 , 29 . 5 . 1981 , p. 1 .